DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JEAN MARCEL COULANGES,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1211

                          [October 25, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy Bailey, Judge;
L.T. Case No. 11-8460CF10A.

  Jean Marcel Coulanges, Malone, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.